Citation Nr: 9927845	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  84-12 637	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran, who had active service from February 1968 to 
October 1970, died in August 1995.  The appellant seeks 
benefits as the veteran's surviving spouse.  

In September 1998, the veteran's representative filed a 
motion for reconsideration of a prior decision of the Board, 
dated June 21, 1984.  By authority granted to the Chairman 
under 38 U.S.C.A. § 7103 (West 1991 & Supp. 1998), in 
December 1998 the Board's Acting Chairman ordered 
reconsideration of the June 21, 1984 Board decision.  The 
case is now before a reconsideration panel of the Board.  
This decision by the reconsideration panel replaces the 
decision of June 21, 1984 and is the final decision of the 
Board. 


FINDINGS OF FACT

1.  In June 1983, the RO reduced the disability rating for 
the veteran's schizophrenia from 100 percent to 70 percent, 
effective September 1983.

2.  There was no overall improvement in the disability 
picture associated with the veteran's service-connected 
schizophrenia. 


CONCLUSION OF LAW

Restoration of a 100 percent disability evaluation for the 
veteran's service-connected schizophrenia is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344 
(1998), 4.132, Diagnostic Code 9203 (1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for schizophrenia in March 
1971, at which time it was evaluated as 100 percent 
disabling, effective October 1970.  A hospital report from 
July 1970 that documents diagnoses that include schizophrenia 
reflects a conclusion that it was doubtful that the veteran 
would be able to secure gainful employment except as a helper 
in his father's construction business.  Subsequent treatment 
records and examination reports reflect numerous opinions 
suggesting that the veteran's symptoms remained unabated for 
at least a number of years thereafter.  For instance, an 
October 1971 social and industrial survey report reflects a 
conclusion that the veteran's was acutely ill and that he was 
socially and industrially incapacitated.  A June 1972 report 
of hospitalization for schizophrenia reflects a conclusion 
that the veteran was totally disabled and unable to seek 
gainful employment.  A September 1975 social and industrial 
survey report reflects that the veteran was grossly psychotic 
and that his psychosis had neither improved nor become any 
worse since the previous social and industrial survey was 
conducted in 1971. 

Although a hospitalization report for the period from March 
to June 1978 contains some reference to improvement in the 
veteran's condition, in July 1981 a vocational rehabilitation 
board determined unanimously that the veteran was permanently 
medically infeasible for vocational rehabilitation training 
on the basis of his longstanding psychiatric condition and 
the inability to maintain himself without hospital support.  
During a May 1983 social and industrial survey, however, the 
veteran, who complained of extremely poor memory, indicated 
that Social Security benefits had been terminated.  During a 
contemporaneous psychiatric examination, an examiner 
characterized the veteran's schizophrenia as in a reasonably 
good state of remission, observing that the veteran denied 
active delusions or hallucinations and that the veteran had 
consistently suffered from schizophrenia with acute 
exacerbation.  

In June 1983, based upon the results of the May 1983 
examination, the RO reduced the disability evaluation for the 
veteran's schizophrenia from 100 percent to 70 percent, 
effective September 1983, observing that the evidence no 
longer showed symptoms sufficiently severe to warrant a total 
disability evaluation.  In June 1984, the Board similarly 
concluded that the evidence of record did not warrant a total 
evaluation for the veteran's disability.  

Evidence subsequently associated with the claims file 
reflects a history of repeated hospitalizations.  The veteran 
was hospitalized, for instance, from February 1984 to January 
1985, in July 1986, and from December 1986 to January 1987.  
These periods of hospitalizations resulted in corresponding 
periods of temporary total evaluations.  

Various reports associated with the claims file document 
significant symptomatology associated with the veteran's 
disability.  A July 1985 social and industrial survey report 
reflects a conclusion that the veteran was involved in a 
struggle to keep from losing reality.  Another July 1985 
report contains a description of the veteran as schizoid and 
as socially withdrawn, although his hallucinations and 
delusions were under control.  A July 1986 report contains a 
description of the veteran as marginally functioning in the 
community and unable to function adequately on any job.  A 
January 1987 discharge report similarly characterizes the 
veteran as marginally functioning and as unemployable.  
Although an examiner in March 1987 described the veteran as 
fully alert and oriented, the examiner also observed that the 
veteran when he decompensated would become delusionally 
religious and lived a circumscribed existence.  

In May 1988, the Board granted a total evaluation for 
schizophrenia.  In so doing, the Board concluded that the 
veteran's psychiatric disorder was so severe as to produce 
complete and social industrial inadaptability, pointing to 
evidence that included a March 1987 examination report and a 
January 1987 hospital discharge report.  That total 
evaluation was made effective July 1986.  The total 
evaluation, thereafter, remained in effect until the date of 
the veteran's death in August 1995.  

Inasmuch as reconsideration of the June 1984 Board decision 
has been granted, the Board must consider whether restoration 
of the veteran's total evaluation for schizophrenia, reduced 
by the RO in June 1983 to 70 percent is warranted.  In so 
doing, the Board observes that although both the RO and the 
Board failed to so indicate, special provisions apply to 
cases involving reductions of disability ratings that have 
been in effect for five or more years.  In this respect, 
rating agencies are to handle cases so as to produce the 
greatest degree of stability of disability evaluations 
consistent with laws and regulations governing disability 
compensation.  Ratings in effect for five years or more 
assigned for diseases subject to temporary or episodic 
improvement, e.g., paranoid schizophrenia, may not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  38 C.F.R. §  
3.344(a), (c).  

At the time of the reduction in question, the veteran's total 
disability evaluation for schizophrenia had been in effect 
for more than five years.  Further, evidence associated with 
the claims file in this case does not clearly warrant the 
conclusion that there was sustained improvement in the 
veteran's condition during the time frame in question.  The 
Board must conclude, therefore, that the reduction at issue 
was improper.  

The rating criteria in effect at the time provided for a 
total evaluation in cases where schizophrenia resulted in 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203.  At the time of the reduction 
at issue, although there were some findings in May 1983 
suggesting improvement in the veteran's condition, the 
veteran's schizophrenia had been characterized by a long 
history of findings suggesting that the veteran's disability 
rendered him completely disabled, and the June 1981 
determination of the Vocational Rehabilitation Board tends to 
confirm this conclusion.  The subsequent history of repeated 
hospitalizations that ultimately culminated in a May 1988 
Board decision that again rated the veteran's disability as 
totally disabling only buttresses the conclusion that 
findings referencing improvement in the veteran's condition 
in May 1983 did not evidence sustained improvement in the 
veteran's condition.  Therefore, because a determination that 
the veteran's disability underwent sustained improvement is 
not clearly warranted, the total evaluation in effect for 
schizophrenia at the time of the June 1983 reduction in 
question must be restored.  


ORDER

Restoration of a 100 percent disability evaluation for 
schizophrenia is granted.  



			
	S.L. KENNEDY	ALAN S. PEEVY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals




 

